Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 26, 2016

                                             No. 04-16-00353-CR

                                            Veronica CALAHAN,
                                                  Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006CR8509
                              Honorable Steve Hilbig, Judge Presiding


                                                ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, and
has informed appellant of her right to review the record and file her own brief. See Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).1

        If appellant desires to file a pro se brief, she must do so within forty-five days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1.

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
thirty days after the pro se brief is due.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).


1Counsel is reminded that he should explain to appellant the procedure for obtaining the record. See Bruns, 924
S.W.2d at 177 n.1.
        Appellant may obtain a copy of the appellate record by filing a written request, not later
than November 9, 2016, with the clerk of the trial court, Donna Kay McKinney, 101 W. Nueva
Suite 216, San Antonio, Texas 78205. If appellant files a written request for the record with the
trial court clerk, Donna Kay McKinney is ORDERED to immediately send a copy of the record
to appellant.

       We further ORDER the Clerk of this Court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court